DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are pending in this application.

Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 September 2020.

Claims 1-19 are examined.


Terminal Disclaimer
The terminal disclaimer filed on 21 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/367,499 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections/Objections
The rejection of claims 1-12 and 14-19 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to independent claims 1 and 19, and dependent claim 13.

The rejection of claim 19 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to independent claim 19.

The provisional rejection of claims 1-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/367,499 is withdrawn in view of Applicant’s Terminal Disclaimer filed 21 October 2021.

The objection to claim 13 is withdrawn in view of Applicant’s amendment to claim 13.

The objection to claim 16 is withdrawn in view of Applicant’s amendment to claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 21 October 2021:
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lebre-Lemonnier (“Lemonnier”, FR 2992198; machine translation included with this Office action) in view of Chanchani (US Patent 6,503,944) and Msika et al. (“Msika”, US Patent 8,147,883, previously cited).
Lemonnier teaches anhydrous cosmetic composition comprises at least 15 wt.% of pigments, and a mixture of two distinct linear volatile oils and at least hydrophobic aerogel silica particles (e.g., abstract). The anhydrous cosmetic composition is useful for making up skin, preferably for covering the skin without marking the visible and/or tactile irregularities of the skin (claimed), where the visible and/or tactile irregularities are pores (e.g., translation at page 1, lines 10-13).  As linear volatile silicone oils, mention may be made in particular of those having a viscosity of less than or equal to 8 centistokes (cSt), and having, in particular, from 2 to 10 silicon atoms, and in in particular, from 2 to 7 silicon atoms, these silicones optionally comprising alkyl or alkoxy groups having from 1 to 10 carbon atoms. As volatile silicone oil which can be used in the invention, there may be mentioned, in particular, dimethicones of viscosity 5 and 6 cSt, heptamethyl hexyltrisiloxane, heptamethyloctyl trisiloxane, hexamethyl disiloxane, octamethyl trisiloxane, decamethyl tetrasiloxane, dodecamethyl pentasiloxane, and mixtures thereof (e.g., translation at 
While Lemonnier further teaches the composition may comprise customary cosmetic adjuvants, such as moisturizing agents; emollients, lipophilic active agents, and antioxidants (translation, page 17, lines 686-688), Lemonnier does not specifically teach the presence of allantoin (instant claim 1) and a fatty substance which is sunflower seed oil unsaponifiables (instant claims 7, 19), or active agents such as Vitamin C (Applicant’s elected species; instant claim 18).  
However, Chanchani teaches a new composition has been created which provides convenient solution for dry skin care needs. The composition is anhydrous and takes the form of a solid stick. The components of this product are: 5-50% of a wax; 10-80% of a hydrophobic liquid ingredient; 1-20% of a spreading agent; and optionally, 0-50% of a hydrophilic moisturizer (see abstract). In order to further enhance the moisturizing effects of the anhydrous skin care composition, the composition may further comprise a moisturizer; suitable examples allantoin (e.g., col. 4, lines 34-45). The amount of hydrophilic moisturizing ingredient will be up to 50 wt. % based on the total weight of the composition, preferably from 10-50 wt. %, and more preferably from 20 to 35 wt. % (e.g., col. 4, lines 46-49). This invention, due to its anhydrous nature, provides an ideal vehicle for the delivery of actives that cannot be delivered from 
Additionally, Msika teaches plant oils such as sunflower oil unsaponifiables increase the synthesis of skin lipids, especially the lipids of the epidermal skin barrier (e.g., col. 1, line 62 – col. 2, line 38).  The use enables to prevent and/or treat deterioration of the skin barrier (e.g., abstract; col. 18, lines 45-67).  This advantageous effect makes it possible to prevent and/or treat impairments of the skin barrier, including treatment of disorders of the skin resulting from an exposure to actinic radiation, especially UV radiation (e.g., col. 6, lines 7-12, 51-57).  The plant oil may be present in the composition in a proportion preferably between about 0.5% and about 10% by weight (e.g., col. 6, lines 58-63).  The medium for the oil may be anhydrous (e.g., col. 6, lines 1-4).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include allantoin, optionally with Vitamin C, and a plant oil such as sunflower oil unsaponifiables in the claimed composition of US ‘499; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of allantoin provides the benefits of further enhancing the moisturizing effects of the anhydrous skin care composition, as well as further incorporation of additional actives, as taught by Chanchani, and the addition of the sunflower oil unsaponifiables provides the benefits of preventing and/or treating disorders of the skin from UV radiation (such as when encountered by exposure to the sun), as taught by Msika.

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.  
Applicant argues Lemonnier teaches away from providing “a cosmetic composition that provides high glide and skin protection with an elegant feel.”  Applicant argues Lemonnier teaches its anhydrous cosmetic composition comprises at least 15 wt.% of pigments (and a mixture of two distinct linear volatile oils and at least hydrophobic aerogel silica particles), while the instant independent claim does not require any pigments.  Applicant argues Chanchani does not cure the deficiencies of Lemonnier, and Msika does not cure the deficiencies Lemonnier and Chanchani regarding the presence of pigments in the instant disclosure.
This argument is not persuasive.  Lemonnier does not disclose any teaching which requires its composition to not have “high glide and skin protection with an elegant feel”, nor has Applicant pointed to any teachings within Lemonnier to that effect, and therefore this argument is not persuasive.   In response to Applicant’s arguments regarding pigments, it is noted that the instant claims do not exclude the presence of pigments; rather, the claims use the open-ended term “comprising”, and thus may include additional components, including pigments.  Additionally, the instant disclosure does not exclude pigments; on the contrary, the specification teaches the active agent may be a dye/pigment (e.g., as-filed specification at page 14, 6), and suitable additives/adjuvants include colorants (e.g., as-filed specification at page 15, line 2).  Therefore, the presence of pigments is within the scope of the instantly claimed invention.  In response to Applicant’s arguments regarding the teachings of Chanchani, 
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Allowable Subject Matter
Subject matter which appears to be nonobvious based on Applicant’s disclosure is the following: the anhydrous cosmetic composition of independent claim 1 or independent claim 19, wherein the at least one first silicone is a dimethicone having a viscosity between about 2 cst and about 70 cst (claim 1) or a dimethicone having a viscosity between about 4 cst and about 65 cst (claim 19); and wherein the at least one second silicone is a dimethicone having a viscosity of at least about 100 cSt.  The Examiner notes Applicant’s specification demonstrates unexpectedly improved stability, reduced irritation, and significant blurring effect in inventive composition containing a blend of dimethicones which include a low viscosity dimethicone, compared to a composition containing dimethicone which does not contain the low viscosity dimethicone (e.g., see as-filed specification, pages 18-19, Example 2).

Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/           Examiner, Art Unit 1611